1 F.3d 1233
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George W. GANTT, Plaintiff-Appellant,v.R. LANHAM, Commissioner of Corrections;  Sewall Smith,Warden; Major Councel;  Lieutenant Pressbury;  SergeantWise;  Sergeant Hardee;  Corporal Brown;  Corporal Tanner;B. Otis, Corporal, Defendants-Appellees.
No. 93-6287.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 3, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-93-182-B)
George W. Gantt, Appellant Pro Se.
D.Md.
DISMISSED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
George W. Gantt noted this appeal outside the thirty-day appeal period established by Fed.  R. App.  P. 4(a)(1), and failed to appeal the district court's denial of his motion for an extension of the appeal period.  Diamond v. United States Dist. Court, 661 F.2d 1198 (9th Cir. 1981) (denial of motion for extension of appeal period is itself appealable).  The time periods established by Fed.  R. App.  P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or to appeal the court's denial of his motion for extension deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We also deny Gantt's Motion for Temporary Restraining Order and/or Preliminary Injunction